NOT PRECEDENTIAL


                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                 __________

                                 No. 12-1803
                                 __________

                         LINDA S. BOKOR, Appellant

                                      v.

                 COMMISSIONER OF SOCIAL SECURITY

                                 __________

                On Appeal from the United States District Court
                          for the District of New Jersey
                            (D.C. No. 3-10-cv-05880)
                 District Judge: The Honorable Joel A. Pisano

                 Submitted Under Third Circuit L.A.R. 34.1(a)
                             December 10, 2012

BEFORE: GREENAWAY, Jr., NYGAARD, and VAN ANTWERPEN, Circuit Judges


                          (Filed: December 28, 2012)

                                 __________

                         OPINION OF THE COURT
                               __________

NYGAARD, Circuit Judge
       Linda Bokor appeals the District Court’s order affirming a determination by the

Commissioner of Social Security that she was not entitled to disability insurance benefits

under the Social Security Act. We will affirm.

       Bokor applied for Social Security benefits in 2007, claiming disability starting in

2003 due to disc herniations, fibromyalgia, depression, and a left shoulder injury. The

ALJ acknowledged that Bokor had impairments, but determined that they did not meet or

medically equal any of those contained in the Listing of Impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1. The ALJ also decided that Bokor’s complaints were not

entirely credible, and that she had a capacity to do both sedentary work and past relevant

work. For these reasons, the ALJ ruled that Bokor was not eligible for disability benefits

under the Act. The Commissioner agreed with the ALJ, and the District Court affirmed

this decision. Bokor argues on appeal that the District Court wrongly assessed evidence

on whether her claimed disabilities meet a listed impairment, and that the District Court

erred as a matter of law by concluding that Bokor can perform sedentary work. We are

not persuaded.

       Bokor first asserts that the District Court did not give proper consideration to the

evidence she presented, specifically evidence of mental impairments. The District Court,

however, determined that Bokor failed to provide adequate clinical evidence, lacking any

record of a mental illness diagnosis or formal mental health treatment. Moreover, Bokor

testified that she had no treatment for depression in the relevant period. Bokor points to

some symptoms, some prescriptions and some sessions with a behavior therapist to

support her argument that the District Court ignored vital parts of the record. Yet, we

                                             2
conclude that, given the lack of appropriate clinical evidence, the District Court did not

err by ruling, in agreement with the ALJ, that the record does not support Bokor’s alleged

severe mental impairment.

       Next, Bokor complains the District Court overlooked several flaws in the ALJ’s

determination that her reports of pain were not credible. Yet, the District Court cited the

ALJ’s observation that the clinical findings for the relevant period were mostly stable,

without any evidence of significant neurological defects or muscle atrophy. This did not

align with Bokor’s subjective complaints of increasing pain and decreased mobility

during the relevant period. As the District Court noted, the ALJ’s conclusion accounted

for any possible side effects that could be caused by medication. Finally, Bokor’s

subjective complaints alone were insufficient to ground a ruling that she is disabled under

the Act. The District Court did not err by deciding that substantial evidence supported

the ALJ’s credibility determination.

       Bokor also asserts that the District Court overlooked shortcomings in the ALJ’s

analysis on the Listing of Impairments. Yet, as the District Court noted, the ALJ ruled

that Bokor’s back condition did not meet or equal the Listing of Impairments because the

medical records did not include required clinical findings related to listings 1.04, 1.02,

and 9.02. Bokor had the burden of demonstrating that all of the conditions in a listing

were met, and we conclude that there is substantial evidence that she failed to do so.1

The District Court did not err.


1
 Bokor states that the ALJ listed fibromyalgia as a severe impediment, and that the
ALJ’s failure to analyze her disability was reversible error, but having already
                                              3
       Finally, Bokor insists that the District Court incorrectly approved the ALJ’s ruling

that Bokor could perform sedentary work. Bokor relies upon the assertion that she was

terminated from her prior employment for her medical condition, and upon her subjective

complaints of pain and depression to assert that the record did not support the ALJ’s

decision. Yet, again, Bokor failed to provide any clinical evidence that her subjective

complaints aligned with findings by physicians. The ALJ concluded that Bokor had the

residual functional capacity to perform at least sedentary work, relying upon Bokor’s

attending medical specialist, along with the rest of the record. Substantial evidence

supported this conclusion. The District Court did not err.

       For all of these reasons, we will affirm the District Court’s order affirming the

ALJ’s decision.




determined that Bokor failed to clinically substantiate claims of her deteriorating
condition that, she alleged, prevented her from substantial gainful activity during the
relevant time period, Bokor’s assertion is meritless.
                                             4